151 F.3d 1025
46 ERC 1883
Joshua Hill, Inc., Debtor, Joshua Hill, Inc., Marc A. Zaidv.Whitemarsh Township Authority, William J. Carmint, Gordon K.Palmer, Richard M. Lam, Christian K. Wagner, as Members ofWhitemarsh Township Authority Board, Whitemarsh Township, R.Bruce Ferguson, Maryellen Antal, John S. Gabel, RobertWiser, Chuck Pellegrini, as Current Members of WhitemarshTownaship Board of Supervisors
NO. 97-1588
United States Court of Appeals,Third Circuit.
April 28, 1998

1
Appeal From:  E.D.Pa. ,No.96cv5648 , 199 B.R. 298


2
Affirmed in part, Reversed in part.